Citation Nr: 9923038	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  95-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for blindness of 
the left eye, based on additional disability due to 
hospitalization at a Department of Veterans Affairs (VA) 
facility in November 1992.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in March 1995, the RO denied the veteran's 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for blindness of the left eye, based on 
additional disability due to hospitalization at a VA facility 
in November 1992.  Subsequently, the RO reviewed the 
veteran's claim pursuant to revisions made in the relevant 
law.  When this case was before the Board in May 1998, it was 
remanded for additional development of the evidence.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran claims that he is blind in his left eye due to 
surgery performed at a VA hospital in November 1992.  In May 
1998, the Board remanded the claim to obtain additional 
medical records and to examine the veteran.  The physician 
was directed to respond to several questions posed by the 
Board.  

In this regard, the Board notes that, following the 
examination in January 1999, the physician stated that the 
veteran had surgery in his left eye to remove the lens of the 
eye to increase the vision, and it was a high-risk case in 
which the retina did bleed.  It was his opinion that the 
physicians were working in the veteran's best interest to try 
to restore some vision in the left eye.  It was his 
assumption that during the surgery, or shortly thereafter, 
since the veteran reported no light perception, that there 
must have been some hemorrhaging that occurred afterward.  As 
to whether this proliferative diabetic retinopathy would have 
led to vitreal hemorrhage anyway is difficult to assess, and 
it very well could have happened anyway.  The examiner added 
that it was his impression that this was an end-stage 
situation and that the proliferative diabetic retinopathy 
could have led to internal bleeding which left the veteran 
with no light perception, and any surgical intervention to 
preserve vision for any period of time was a high-risk event, 
which was not successful in this situation.

Although the examiner attempted to provide the answers to the 
questions posed by the Board, his responses were not entirely 
complete.  In addition, the Board lacks the medical expertise 
to fully understand the physician's responses.  The Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should forward the claims 
folder to the examiner who conducted the 
January 1999 VA examination and request 
that he clarify his comments.  He should 
be directed to furnish responses to the 
following questions:  




(1) Is it at least as likely as not that 
the veteran's current left eye disability 
(blindness) was the result of the 
November 1992 surgery?  

(2) If so, is the veteran's blindness a 
"necessary consequence" (that is, 
something that is certain to result from, 
or was intended to result from, the 
surgical treatment administered) of the 
November 1992 surgery?  

(3) Does the evidence of record establish 
that the November 1992 surgery 
permanently aggravated the veteran's left 
eye disability beyond that which would be 
considered a necessary consequence of the 
surgery? 

2.  If the physician who conducted the 
January 1999 VA examination is 
unavailable, the veteran should be 
afforded another examination by an 
ophthalmologist who should be asked the 
same questions set forth in the above 
paragraph.

3.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
physician's report(s) to ensure that the 
answers provided are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for 
blindness of the left eye, based on 
additional disability due to 
hospitalization at a VA facility in 
November 1992.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


